Citation Nr: 1740081	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-39 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee arthritis.

2.  Entitlement to an initial rating in excess of 10 percent for right knee arthritis.

3.  Entitlement to an initial rating in excess of 10 percent for cervical spine degenerative arthritis.

4.  Entitlement to an initial rating in excess of 10 percent for left ankle degenerative arthritis.

5.  Entitlement to an initial rating in excess of 10 percent for right shoulder arthritis.

6.  Entitlement to an initial rating in excess of 10 percent for left shoulder impingement syndrome.

7.  Entitlement to an initial rating in excess of 10 percent, prior to June 1, 2008, for lumbar spine degenerative joint disease. 

8.  Entitlement to a rating in excess of 20 percent, on and after June 1, 2008, for lumbar spine degenerative joint disease.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner


INTRODUCTION

The Veteran served on active duty from May 1982 to May 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This appeal was before the Board in November 2013, at which time it was remanded for additional development.  After the issuance of a March 2014 supplemental statement of the case, the appeal was remitted to the Board for further appellate review.

In April 2012, the Veteran testified at a hearing before Veterans Law Judge Alan S. Peevy, who is no longer employed at the Board.  The Veteran was notified of this situation and was asked if he wanted to testify before a different Veterans Law Judge at a second hearing; the Veteran replied in the affirmative.  The Veteran testified at the second hearing before the undersigned Veterans Law Judge in May 2017.  The transcripts resulting from these hearings have been associated with the claims file.

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran is further action is required.


REMAND

The most recent VA examinations to assess the severity of the Veteran's above-caption disabilities occurred in 2014.  During the May 2017 hearing, the Veteran testified that each of the disabilities on appeal has worsened since the 2014 VA examinations.  The Board finds that the 2014 VA examinations are too remote to adequately assess the current severity of the Veteran's disabilities, especially given the Veteran's testimony.  Further, the record is otherwise negative for evidence sufficient to adjudicate these claims.  Consequently, the Board finds that a remand is required in order to provide the Veteran additional VA examinations.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist includes providing a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Any responsive records that are not already of record must be associated with the Veteran's claims file.  Based on his response, the AOJ must attempt to procure copies of all records that have not previously been obtained from identified treatment sources.

2.  The AOJ must then schedule the Veteran for the appropriate VA examination(s) to determine the current severity of his service-connected left and right knee arthritis, cervical spine degenerative arthritis, left ankle degenerative arthritis, right shoulder arthritis, left shoulder impingement syndrome, and lumbar spine degenerative joints disease.  The Veteran's electronic claims file must be made available to and reviewed by the examiner(s).  The examiner(s) must fully describe all manifestations of these disabilities.  All necessary tests must be conducted, and all clinical findings must be reported in detail

For the musculoskeletal disabilities, the examiner(s) must administer relevant range of motion testing, including active, passive, and if possible, in weight-bearing, and in non-weight-bearing.  Range of motion testing results should be expressed in degrees with use of a goniometer, and standard ranges should be provided for comparison purposes.  If painful motion is observed, the examiner(s) must state the point, in degrees, at which motion is limited by pain.  The same range of motion studies must then be repeated after at least five repetitions and on weight bearing.  The examiner(s) must also state whether there is any functional loss due to pain, weakened movement, excess fatigability, or incoordination causing additional disability after repetitions of the range of motion tests.  With respect to any subjective complaints of pain, the examiner(s) must comment on whether pain is visibly manifested on movement, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected disability, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disability.  The examiner must also provide an opinion as to whether any associated pain could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  Finally, the examiner(s) must ascertain whether the disability is manifested by instability.

3.  The AOJ must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, the AOJ must re-adjudicate the claims.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

